ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

DEMANDES RECONVENTIONNELLES

ORDONNANCE DU 17 DECEMBRE 1997

1997

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA »v. YUGOSLAVIA)

COUNTER-CLAIMS

ORDER OF 17 DECEMBER 1997
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, demandes reconventionnelles,
ordonnance du 17 décembre 1997, C.LJ. Recueil 1997, p. 243

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Counter-claims, Order of 17 December 1997,
EL C.J. Reports 1997, p. 243

 

N° de vente:
ISSN 0074-4441 Sales number 693
ISBN 92-1-070758-3

 

 

 
17 DECEMBRE 1997

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)
DEMANDES RECONVENTIONNELLES

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)
COUNTER-CLAIMS

17 DECEMBER 1997

ORDER
243

INTERNATIONAL COURT OF JUSTICE

YEAR 1997 1997
17 December
General List

17 December 1997 No. 91

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

COUNTER-CLAIMS

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, PARRA-ARANGUREN, KOOIJMANS;
Judges ad hoc LAUTERPACHT, KRECA; Registrar VALENCIA-
OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 80 of the Rules of Court,

Makes the following Order:

1. Whereas, on 20 March 1993, the Government of the Republic of
Bosnia and Herzegovina (hereinafter called “Bosnia and Herzegovina”)
filed in the Registry of the Court an Application instituting proceedings
against the Government of the Federal Republic of Yugoslavia (herein-

4
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 244

after called “Yugoslavia”) in respect of a dispute concerning alleged vio-
lations of the Convention on the Prevention and Punishment of the
Crime of Genocide (hereinafter called “the Genocide Convention’),
adopted by the General Assembly of the United Nations on 9 December
1948, as well as various matters which Bosnia and Herzegovina claims
are connected therewith; whereas, in its Application, Bosnia and Herze-
govina invoked Article IX of the Genocide Convention as the basis of the
jurisdiction of the Court; and, whereas at the end of its Application, it set
out its claims as follows:

“Accordingly, while reserving the right to revise, supplement or
amend this Application, and subject to the presentation to the Court
of the relevant evidence and legal arguments, Bosnia and Herze-
govina requests the Court to adjudge and declare as follows:

(a) that Yugoslavia (Serbia and Montenegro) has breached, and is
continuing to breach, its legal obligations toward the People
and State of Bosnia and Herzegovina under Articles I, II (a),
II (6), I fe), I (da), UI fa), WE (6), HI (ec), HI (d), I fe),
IV and V of the Genocide Convention;

(b) that Yugoslavia (Serbia and Montenegro) has violated and is
continuing to violate its legal obligations toward the People
and State of Bosnia and Herzegovina under the four Geneva
Conventions of 1949, their Additional Protocol I of 1977, the
customary international laws of war including the Hague Regu-
lations on Land Warfare of 1907, and other fundamental prin-
ciples of international humanitarian law; D

{c) that Yugoslavia (Serbia and Montenegro) has violated and
continues to violate Articles 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, LI, 12,
13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 and 28 of the
Universal Declaration of Human Rights with respect to the
citizens of Bosnia and Herzegovina;

(d) that Yugoslavia (Serbia and Montenegro), in breach of its
obligations under general and customary international law,
has killed, murdered, wounded, raped, robbed, tortured, kid-
napped, illegally detained, and exterminated the citizens of
Bosnia and Herzegovina, and is continuing to do so;

(e) that in its treatment of the citizens of Bosnia and Herzegovina,
Yugoslavia (Serbia and Montenegro) has violated, and is con-
tinuing to violate, its solemn obligations under Articles 1 (3),
55 and 56 of the United Nations Charter;

(f) that Yugoslavia (Serbia and Montenegro) has used and is con-
tinuing to use force and the threat of force against Bosnia and
Herzegovina in violation of Articles 2 (1), 2 (2), 2 (3), 2 (4), and
33 (1), of the United Nations Charter;
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 245

(g)

(h)

(i)

(j)

(k)

(1)

(m)

that Yugoslavia (Serbia and Montenegro), in breach of its
obligations under general and customary international law,
has used and is using force and the threat of force against
Bosnia and Herzegovina;

that Yugoslavia (Serbia and Montenegro), in breach of its
obligations under general and customary international law,
has violated and is violating the sovereignty of Bosnia and
Herzegovina by:

— armed attacks against Bosnia and Herzegovina by air and
land;

— aerial trespass into Bosnian airspace;

— efforts by direct and indirect means to coerce and intimi-
date the Government of Bosnia and Herzegovina;

that Yugoslavia (Serbia and Montenegro), in breach of its
obligations under general and customary international law,
has intervened and is intervening in the internal affairs of
Bosnia and Herzegovina:

that Yugoslavia (Serbia and Montenegro), in recruiting, train-
ing, arming, equipping, financing, supplying and otherwise
encouraging, supporting, aiding, and directing military and
paramilitary actions in and against Bosnia and Herzegovina by
means of its agents and surrogates, has violated and is violat-
ing its express charter and treaty obligations to Bosnia and
Herzegovina and, in particular, its charter and treaty obliga-
tions under Article 2 (4) of the United Nations Charter, as well
as its obligations under general and customary international
law;

that under the circumstances set forth above, Bosnia and Herze-
govina has the sovereign right to defend Itself and its People
under United Nations Charter Article 51 and customary inter-
national Jaw, including by means of immediately obtaining
military weapons, equipment, supplies and troops from other
States:

that under the circumstances set forth above, Bosnia and Herze-
govina has the sovereign right under United Nations Charter
Article 51 and customary international law to request the
immediate assistance of any State to come to its defence,
including by military means (weapons, equipment, supplies,
troops, etc.);

that Security Council resolution 713 (1991), imposing a weapons
embargo upon the former Yugoslavia, must be construed in a
manner that shall not impair the inherent right of individual or
collective self-defence of Bosnia and Herzegovina under the
terms of United Nations Charter Article 51 and the rules of
customary international law;
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 246

(n) that all subsequent Security Council resolutions that refer to or
reaffirm resolution 713 (1991) must be construed in a manner
that shall not impair the inherent right of individual or collec-
tive self-defence of Bosnia and Herzegovina under the terms of
United Nations Charter Article 51 and the rules of customary
international law;

(o) that Security Council resolution 713 (1991) and all subsequent
Security Council resolutions referring thereto or reaffirming
thereof must not be construed to impose an arms embargo
upon Bosnia and Herzegovina, as required by Articles 24 (1)
and 51 of the United Nations Charter and in accordance with
the customary doctrine of ultra vires;

(p) that pursuant to the right of collective self-defence recognized
by United Nations Charter Article 51, all other States parties
to the Charter have the right to come to the immediate defence
of Bosnia and Herzegovina — at its request — including by
means of immediately providing It with weapons, military
equipment and supplies, and armed forces (soldiers, sailors,
airpeople, etc.);

{q) that Yugoslavia (Serbia and Montenegro) and its agents and
surrogates are under an obligation to cease and desist immedi-
ately from its breaches of the foregoing legal obligations, and
is under a particular duty to cease and desist immediately:

— from its systematic practice of so-called ‘ethnic cleansing’
of the citizens and sovereign territory of Bosnia and Herze-
govina;

— from the murder, summary execution, torture, rape, kid-
napping, mayhem, wounding, physical and mental abuse,
and detention of the citizens of Bosnia and Herzegovina;

— from the wanton devastation of villages, towns, districts,
cities, and religious institutions in Bosnia and Herzegovina;

— from the bombardment of civilian population centres in Bos-
nia and Herzegovina, and especially its capital, Sarajevo;

— from continuing the siege of any civilian population centres
in Bosnia and Herzegovina, and especially its capital, Sara-
Jevo;

— from the starvation of the civilian population in Bosnia
and Herzegovina;

— from the interruption of, interference with, or harassment
of humanitarian relief supplies to the citizens of Bosnia
and Herzegovina by the international community;
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 247

— from all use of force — whether direct or indirect, overt or
covert — against Bosnia and Herzegovina, and from all
threats of force against Bosnia and Herzegovina;

— from all violations of the sovereignty, territorial integrity
or political independence of Bosnia and Herzegovina,
including all intervention, direct or indirect, in the internal
affairs of Bosnia and Herzegovina;

— from all support of any kind — including the provision of
training, arms, ammunition, finances, supplies, assistance,
direction or any other form of support — to any nation,
group, organization, movement or individual engaged or
planning to engage in military or paramilitary actions in or
against Bosnia and Herzegovina;

(r) that Yugoslavia (Serbia and Montenegro) has an obligation to
pay Bosnia and Herzegovina, in its own right and as parens
patriae for its citizens, reparations for damages to persons and
property as well as to the Bosnian economy and environment
caused by the foregoing violations of international law in a
sum to be determined by the Court. Bosnia and Herzegovina
reserves the right to introduce to the Court a precise evaluation
of the damages caused by Yugoslavia (Serbia and Monte-
negro)”;

2. Whereas, on 20 March 1993, immediately after the filing of its
Application, Bosnia and Herzegovina submitted a request for the indica-
tion of provisional measures under Article 41 of the Statute; whereas, on
1 April 1993, Yugoslavia submitted written observations on Bosnia and
Herzegovina’s request for provisional measures, in which, in turn, it rec-
ommended the Court to order the application of provisional measures to
Bosnia and Herzegovina; and whereas, by an Order dated 8 April 1993,
the Court indicated certain provisional measures with a view to the pro-
tection of rights under the Genocide Convention; and whereas, on
27 July 1993, Bosnia and Herzegovina submitted a new request for the
indication of provisional measures; whereas, on 10 August 1993, Yugo-
slavia also submitted a request for the indication of provisional meas-
ures; and whereas, the Court, by an Order dated 13 September 1993,
reaffirmed the measures indicated in its Order of 8 April 1993 and
declared that those measures should be immediately and effectively imple-
mented ;

3. Whereas, on [5 April 1994, within the time-limit laid down, as
extended by Order of the Vice-President of the Court on 7 October 1993,
Bosnia and Herzegovina filed its Memorial at the end of which it pre-
sented its submissions as follows:

 
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 248

“On the basis of the evidence and legal arguments presented in
this Memorial, the Republic of Bosnia and Herzegovina,

Requests the International Court of Justice to adjudge and declare,

1. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro), directly, or through the use of its surrogates, has violated
and is violating the Convention on the Prevention and Punishment
of the Crime of Genocide, by destroying in part, and attempting to
destroy in whole, national, ethnical or religious groups within the,
but not limited to the, territory of the Republic of Bosnia and Herze-
govina, including in particular the Muslim population, by

— killing members of the group;

— causing deliberate bodily or mental harm to members of the
group;

— deliberately inflicting on the group conditions of life calculated
to bring about its physical destruction in whole or in part;

— imposing measures intended to prevent births within the group;

2. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro) has violated and is violating the Convention on the Preven-
tion and Punishment of the Crime of Genocide by conspiring to
commit genocide, by complicity in genocide, by attempting to com-
mit genocide and by incitement to commit genocide;

3. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro) has violated and is violating the Convention on the Pre-
vention and Punishment of the Crime of Genocide by aiding and
abetting individuals and groups engaged in acts of genocide;

4. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro) has violated and is violating the Convention on the Preven-
tion and Punishment of the Crime of Genocide by virtue of having
failed to prevent and to punish acts of genocide;

5. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro) must immediately cease the above conduct and take imme-
diate and effective steps to ensure full compliance with its obliga-
tions under the Convention on the Prevention and Punishment of
the Crime of Genocide;

6. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro) must wipe out the consequences of its international wrong-
ful acts and must restore the situation existing before the violations
of the Convention on the Prevention and Punishment of the Crime
of Genocide were committed;

7. That, as a result of the international responsibility incurred for
the above violations of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide, the Federal Republic of Yugo-
slavia (Serbia and Montenegro) is required to pay, and the Republic

9
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 249

of Bosnia and Herzegovina is entitled to receive, in its own right and
as parens patriae for its citizens, full compensation for the damages
and losses caused, in the amount to be determined by the Court in a
subsequent phase of the proceedings in this case.

The Republic of Bosnia and Herzegovina reserves its right to sup-
plement or amend its submissions in the light of further pleadings.

The Republic of Bosnia and Herzegovina also respectfully draws
the attention of the Court to the fact that it has not reiterated, at this
point, several of the requests it made in its Application, on the for-
mal assumption that the Federal Republic of Yugoslavia (Serbia and
Montenegro) has accepted the jurisdiction of this Court under the
terms of the Convention on the Prevention and Punishment of the
Crime of Genocide. If the Respondent were to reconsider its accept-
ance of the jurisdiction of the Court under the terms of that Conven-
tion — which it is, in any event, not entitled to do — the Govern-
ment of Bosnia and Herzegovina reserves its right to invoke also all
or some of the other existing titles of Jurisdiction and to revive all or
some of its previous submissions and requests” ;

4. Whereas, on 26 June 1995, within the time-limit laid down for the
filing of the Counter-Memorial, as extended by Order of the President of
the Court dated 21 March 1995, Yugoslavia, referring to Article 79, para-
graph 1, of the Rules of Court, raised preliminary objections concerning,
respectively, the admissibility of the Application and the jurisdiction of
the Court to hear the case; and whereas, by its Judgment dated 11 July
1996, the Court dismissed these preliminary objections and found, on the
one hand, that on the basis of Article IX of the Genocide Convention it
had jurisdiction to adjudicate upon the dispute and, on the other hand,
that the Application was admissible;

5. Whereas, on 22 July 1997, within the new time-limit laid down by
Order of the President of the Court dated 23 July 1996, Yugoslavia filed
its Counter-Memorial; whereas in the introduction to that Counter-
Memorial, Yugoslavia indicated that it “included counter-claims”; and,
whereas at the end of the Counter-Memorial, it presented its submissions
as follows:

“The Federal Republic of Yugoslavia requests the International
Court of Justice to adjudge and declare:

1. In view of the fact that no obligations established by the 1948
Convention on the Prevention and Punishment of the Crime of
Genocide have been violated with regard to Muslims and Croats

— since the acts alleged by the Applicant have not been committed
at all, or not to the extent and in the way alleged by the Appli-
cant, or

10
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XIT 97) 250

— if some have been committed, there was absolutely no intention
of committing genocide, and/or

— they have not been directed specifically against the members of
one ethnic or religious group, i.e., they have not been committed
against individuals just because they belong to some ethnic or
religious group,

consequently, they cannot be qualified as acts of genocide or other
acts prohibited by the 1948 Convention on the Prevention and Pun-
ishment of the Crime of Genocide, and/or

2. In view of the fact that the acts alleged by the Applicant in its
submissions cannot be attributed to the Federal Republic of Yugo-
slavia.

— since they have not been committed by the organs of the Federal
Republic of Yugoslavia,

— since they have not been committed on the territory of the Fed-
eral Republic of Yugoslavia,

— since they have not been committed by the order or under con-
trol of the organs of the Federal Republic of Yugoslavia,

— since there is no other grounds based on the rules of interna-
tional law to consider them as acts of the Federal Republic of
Yugoslavia,

therefore the Court rejects all claims of the Applicant, and

3. Bosnia and Herzegovina is responsible for the acts of genocide
committed against the Serbs in Bosnia and Herzegovina and for
other violations of the obligations established by the 1948 Conven-
tion on the Prevention and Punishment of the Crime of Genocide,

— because it has incited acts of genocide by the ‘Islamic Declara-
tion’, and in particular by the position contained in it that ‘there
can be no peace or coexistence between “Islamic faith” and
“non-Islamic” social and political institutions’,

— because it has incited acts of genocide by the Novi Vox, paper of
the Muslim youth, and in particular by the verses of a ‘Patriotic
Song’ which read as follows:

‘Dear mother, I’m going to plant willows,
We'll hang Serbs from them.

Dear mother, l’m going to sharpen knives,
We'll soon fill pits again.”

— because it has incited acts of genocide by the paper Zmaj od
Bosne, and in particular by the sentence in an article published in
it that ‘Each Muslim must name a Serb and take oath to kill
him’;

11
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 251

— because public calls for the execution of Serbs were broadcast on
radio “Hajat’ and thereby acts of genocide were incited;

— because the armed forces of Bosnia and Herzegovina, as well as
other organs of Bosnia and He%egovina have committed acts of
genocide and other acts prohibited by the 1948 Convention on
the Prevention and Punishment of the Crime of Genocide, against
the Serbs in Bosnia and Herzegovina, which have been stated in
Chapter Seven of the Counter-Memorial ;

— because Bosnia and Herzegovina has not prevented the acts of
genocide and other acts prohibited by the 1948 Convention on
the Prevention and Punishment of the Crime of Genocide, against
the Serbs on its territory, which have been stated in Chap-
ter Seven of the Counter-Memorial.

4, Bosnia and Herzegovina has the obligation to punish the per-
sons held responsible for the acts of genocide and other acts prohib-
ited by the 1948 Convention on the Prevention and Punishment of
the Crime of Genocide.

5. Bosnia and Herzegovina is bound to take necessary measures
so that the said acts would not be repeated in the future.

6. Bosnia and Herzegovina is bound to eliminate all consequences
of the violation of the obligations established by the 1948 Conven-
tion on the Prevention and Punishment of the Crime of Genocide
and provide adequate compensation”;

*
* *

6. Whereas, by a letter dated 28 July 1997, the Deputy-Agent of Bos-
nia and Herzegovina informed the Registrar that “the Applicant [was] of
the opinion that the Counter-Claims submitted by the Respondent .. .
[did] not meet the criterion of Article 80, paragraph 1, of the Rules of
Court and should therefore not be joined to the original proceedings”:
and the Deputy-Agent specified that, when the President of the Court
met the Agents of the Parties under Article 31 of the Rules of Court, Bos-
nia and Herzegovina would ask for “an early date to hear the Parties
according to Article 80, paragraph 3, of the Rules of Court”;

7. Whereas, on 22 September 1997, the President of the Court held a
meeting with the Agents of the Parties in order to ascertain their views as
to the further proceedings in the case: whereas the two Agents accepted
that their respective Governments submit written observations on the
question of the admissibility of the Yugoslav counter-claims; and whereas
they contemplated that their Governments then be heard orally on the
question;

8. Whereas, by a letter dated 26 September 1997, on the instructions of
the Court, the Registrar invited the Government of Bosnia and Herze-

12
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XJI 97) 252

govina to specify in writing, not later than 10 October 1997, the legal
basis on which it maintained that the counter-claims made by the Respon-
dent did not meet the criterion laid down in Article 80, paragraph 1, of
the Rules of Court; and whereas, in that letter, the Registrar specified
that the Yugoslav Government would in turn be invited to submit its
views on the question within two weeks of Bosnia and Herzegovina filing
its observations; and whereas the Registrar sent a copy of that letter to
Yugoslavia the same day;

9. Whereas, by a letter from its Deputy Agent dated 9 October 1997
and received in the Registry on 10 October 1997, Bosnia and Herze-
govina submitted its observations on the Respondent’s counter-claims to
the Court; and whereas, by a letter dated 10 October 1997, the Registrar
communicated a copy of those observations to the Yugoslav Govern-
ment advising it that it might make known its own observations on the
question within a time-limit expiring on 24 October 1997; and whereas
on the same day the Registrar informed the Government of Bosnia and
Herzegovina of this;

10. Whereas, in its written observations, Bosnia and Herzegovina
maintains that “the alleged ‘counter-claim’ presented by Yugoslavia is
not in accordance with the provisions of Article 80 of the Rules of
Court”; and whereas it specifies that, although the counter-claim was
presented in the Counter-Memorial and comes within the jurisdiction of
the Court, conversely, it is not “directly connected . . . with the subject-
matter of the initial proceedings”;

11. Whereas, in order to establish the absence of such a connection in
this case, Bosnia and Herzegovina invokes first the structure and content
of Yugoslavia’s Counter-Memorial; whereas it argues that the Counter-
Memorial is divided into two completely autonomous parts, one in which
Yugoslavia “attempts to reply to the accusations made in the Memorial
of Bosnia and Herzegovina” and the other in which “Yugoslavia claims
that Bosnia and Herzegovina itself is responsible for violations of the
Genocide Convention”; whereas it argues that “the facts put before the
Court by Yugoslavia, in the form of its ‘counter-claim’, are totally dif-
ferent from those on which the initial claim of Bosnia and Herzegovina is
based” and whereas “the examination of each of the two sets of facts
would be of no help in the judicial analysis of the other set and could not
affect its outcome in any way whatsoever”; and whereas it asserts that,
since Yugoslavia does not ask the Court, in its submissions in its Coun-
ter-Memorial, to find that there is any “kind of relationship, a legally sig-
nificant one” to be established between the two claims, it recognizes in
reality that “the judicial outcome of the one cannot determine or influ-
ence the outcome of the other in any manner whatsoever” ;

12. Whereas Bosnia and Herzegovina observes that, moreover, given
the specific nature of the obligations embodied in the Genocide Conven-
tion, Yugoslavia could not have adopted any other position; whereas it

13
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 253

points to the erga omnes and non-reciprocal nature of those obligations;
and whereas it infers from this that, within the system of the Convention,
“no place remains for the logic of reciprocity”, so that

“it cannot be envisaged that the judicial finding of a violation of the
Convention committed by a State could in the event be influenced by
the fact that a second violation — of which the State in question is
allegedly the victim — had been perpetrated”;

13. Whereas, for the purposes of confirming that its contentions are
well founded, Bosnia and Herzegovina refers to scholarly opinion and
infers from it that the counter-claim must, on the one hand, aim “to
‘counter’ the principal claim, i.e., to oppose it in order to block it or to
reduce its effects” and, on the other hand, claim “something more”, in
particular “a judgment against the applicant in the principal proceed-
ings”; and whereas it submits that this is not the case as regards the
Yugoslav “counter-claim” since, even if the allegation set out therein
against Bosnia and Herzegovina were founded, “this could not in any
way result in the total or partial dismissal (or ‘neutralization’) of Bosnia
and Herzegovina’s original claim, nor — of course — in ‘something
more”;

14. Whereas Bosnia and Herzegovina refers also to the jurisprudence
of the Court and of its predecessor; whereas it indicates that “a study of
what happens in practice reveals no case of a counter-claim which did not
have the objective of countering the principal claim, either to make it fail,
or to reduce its scope and effects” and it submits that

“Yugoslavia’s so-called ‘counter-claim’ is not really one at all: in
submitting its counter-claim the other Party does not counter the
initial claim, but formulates a second, autonomous dispute relating
to other facts, the settlement of which could in no way influence
the solution of the first dispute brought before the Court by Bosnia
and Herzegovina”;

15. Whereas, Bosnia and Herzegovina also maintains that when, as is
the case here, a “counter-claim” raises a question which is independent of
the initial claim, any joinder of these claims must be avoided on the
grounds that this could have detrimental effects, on the one hand, on
equality of the parties — since the Applicant could only respond once in
writing, in its Reply, to the counter-claim — and, on the other hand, on
the rights and interests of third States — since those third States would
not be informed of the counter-claim;

16. Whereas at the end of its written observations Bosnia and Herze-
govina argues that “the ‘counter-claim’ submitted by Yugoslavia in its
Counter-Memorial is therefore not admissible, since any direct connec-
tion with the subject-matter of Bosnia and Herzegovina’s original claim

14
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 254

is totally lacking” whereas, it “requests the Court to decide — having
heard the Parties as provided for in Article 80, paragraph 3, of the Rules
of Court — that the ‘counter-claim’ in question should not be joined to
the principal claim”; and whereas it “recognizes that Yugoslavia, should
it so desire, may always submit to the Court an application instituting
proceedings through the normal channels”;

17. Whereas, by a communication from its Agent dated 23 October
1997 and received in the Registry on 24 October 1997, Yugoslavia sub-
mitted to the Court its observations on the admissibility of the counter-
claims set out in its Counter-Memorial, taking account of the observa-
tions submitted by Bosnia and Herzegovina; and whereas, by a letter
dated 24 October 1997, the Registrar sent a copy of the observations of
the Yugoslav Government to the Government of Bosnia and Herze-
govina, informing it that, on the one hand, the Court would decide the
remainder of the procedure on the basis of the documents presently before
it and, on the other hand, that the Agents of the Parties would be advised
of that decision in due course; and whereas, on the same day, the Regis-
trar transmitted the same information to the Yugoslav Government;

18. Whereas, in its written observations, Yugoslavia points out that
the original claim and the counter-claim are based on the same legal
ground, that is to say the Genocide Convention and the general rules of
State responsibility; whereas it submits that:

“The disputed facts of the claim and counter-claim are the facts of
the same tragic conflict, i.e., civil war in Bosnia and Herzegovina,
which happened in a single territorial and temporal setting, based on
the same historical background and within the framework of the
same political development”;

and from this it infers “all relevant facts which form the basis of claim
and counter-claim are interrelated in such a way as to make a factual and
legal connection relevant to the issue”;

19. Whereas Yugoslavia maintains that “there is a direct connection
between Part Two of the Counter-Memorial, i.e., the counter-claim, and
Part One of the Counter-Memorial, the defence of the Respondent”;
whereas the counter-claim and the subject-matter of the claim “are
directly connected”; whereas

“the facts on which the counter-claim is based and which are con-
tained in Part Two . . . of the Counter-Memorial are of crucial
importance to answer the question of attribution to the Respondents
of acts alleged by the Applicant”;

and whereas the facts on which the counter-claim is based “are also rele-
vant for qualification of the acts alleged by the Applicant as crimes of
genocide”;

15
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 255

20. Whereas, in its written observations, Yugoslavia, refers, inter alia,
to

“some identical facts . .. presented as a basis for denying the allega-
tion of the Applicant which are, according to its view relevant for
attribution of alleged acts to the Respondent and as a basis for the
counter-claim” ;

and whereas it explains in particular that “acts of direct and public incite-
ment to commit genocide against the Serbs” for which it asks the Court
to establish the responsibility of Bosnia and Herzegovina, operate also as
a defence against the accusation made in the principal claim, in so far as
such acts “strongly influenced the attitude of the Serb people in Bosnia
and Herzegovina” and “are very relevant for deciding on whether the
Serb people acted under the orders of the Yugoslav authorities . . . or
spontaneously to protect itself”;

21. Whereas Yugoslavia moreover states that it “agrees with the Appli-
cant that a breach of the Genocide Convention cannot serve as an excuse
for another breach of the same Convention”, but “the two Parties are in
dispute over existence of a breach of the Genocide Convention, i.e., geno-
cide against the Muslim and non-Serb population”; whereas it notes that
“for different reasons, the Respondent denies the existence of crimes of
genocide against the Muslim and non-Serb population” and specifies that
“one of the very relevant reasons is the absence of intent to commit geno-
cide”; it maintains that

“the facts presented by Part Two . . . of the Counter-Memorial,
which constitute the basis for the counter-claim, 1.e., crimes of geno-
cide committed against the Serb people in Bosnia and Herzegovina
are part and parcel of the circumstances of the situation”

and are relevant “for identifying the motives and intentions of individuals
who committed crimes vis-a-vis Muslims”; and whereas it submits that
these facts, for which it asks the Court to establish the responsibility of
Bosnia and Herzegovina, “served for proper qualification of the acts
alleged by the Applicant”;

22. Whereas Yugoslavia alleges moreover that the Applicant, when it

“referred to positions doctrinales and la jurisprudence internationale
regarding the direct connection between the counter-claim and sub-
ject-matter of the claim . . . failed to reach the end of development of
the construction of Article 80, paragraph 1, of the Rules of Court”;

whereas it submits that “careful study of the practice of the Court reveals
an important development of understanding of the said paragraph”, the
Court having “departed from this [original] position” according to which
“a counter-claim is directly connected with the subject-matter of the

16
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 256

claim of the other party when it serves for a rejection of the claim and for
obtaining a judgment on the responsibility of the other party”; and
whereas it notes that academic writings have after all emphasized “the
lack of rigidity” which characterizes the treatment of counter-claims;
23. Whereas Yugoslavia also observes that “it seems that the Appli-
cant is of the opinion that a counter-claim has to be limited exclusively to
facts presented in [the main] claim”; whereas in order to establish that
“this opinion is not based on the law”, it invokes Article 49, paragraph 2,
of the Rules of Court according to which “[the] Counter-Memorial shall
contain... any additional facts, if necessary”; whereas it infers from this
that “if the Respondent is entitled to submit new facts by a Counter-
Memorial, it can certainly do it by a counter-claim” ; and whereas it notes
that in the present case, the additional facts invoked as a basis for the
counter-claim are, in any event, “relevant for rejection of [the] claim”;

24. Whereas at the end of its written observations Yugoslavia submits
that “the counter-claim is directly connected with the subject-matter of
the claim and the counter-claim meets the conditions of Article 80, para-
graphs 1 and 2, of the Rules of Court”; and whereas it accordingly
requests the Court “to reject all requests of Bosnia and Herzegovina sub-
mitted by its letter of 9 October 1997”;

25. Whereas, having received full and detailed written observations
from each of the Parties, the Court is sufficiently well informed of the
positions they hold with regard to the admissibility of the claims pre-
sented as counter-claims by Yugoslavia in its Counter-Memorial; and
whereas, accordingly, it does not appear necessary to hear the Parties
otherwise on the subject;

*
*% *

26. Whereas it is now necessary to consider whether the Yugoslav
claims in question constitute “counter-claims” within the meaning of
Article 80 of the Rules of Court and, if so, whether they fulfil the condi-
tions set out in that provision;

27. Whereas it is established that a counter-claim has a dual character
in relation to the claim of the other party; whereas a counter-claim is
independent of the principal claim in so far as it constitutes a separate
“claim”, that is to say an autonomous legal act the object of which is to
submit a new claim to the Court, and, whereas at the same time, it is
linked to the principal claim, in so far as, formulated as a “counter”
claim, it reacts to it; whereas the thrust of a counter-claim is thus to
widen the original subject-matter of the dispute by pursuing objectives
other than the mere dismissal of the claim of the Applicant in the main
proceedings — for example, that a finding be made against the Appli-
cant; and, whereas in this respect, the counter-claim 1s distinguishable
from a defence on the merits;

17
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 257

28. Whereas, in Article 80 of its Rules, the Court did not confer a dif-
ferent meaning on the expression “counter-claim”; whereas the inclusion
of Article 80 in Section D (“Incidental Proceedings”) of Part III (“Pro-
ceedings in Contentious Cases”) of the Rules of Court, and the provi-
sions set out in that Article show that it does not apply to mere defences
on the merits which the Court must hear in the normal exercise of its
functions to decide the Applicant’s claims; and whereas the need to dif-
ferentiate between counter-claims and defences in the scheme of the
Rules of Court is moreover sufficiently clear from the jurisprudence of
the Court:

“Whereas, moreover, if the Iranian Government considers the
alleged activities of the United States in Iran legally to have a close
connection with the subject-matter of the United States Application,
it remains open to that Government under the Court’s Statute and
Rules to present its own arguments to the Court regarding those
activities either by way of defence in a Counter-Memorial or by way
of a counter-claim filed under Article 80 of the Rules of Court . . .”
(United States Diplomatic and Consular Staff in Tehran, Provisional
Measures, Order of 15 December 1979, [.C.J. Reports 1979, p. 15,
para. 24);

29. Whereas in the present case, although Submissions | and 2 in the
Counter-Memorial of Yugoslavia relate exclusively to the dismissal of the
claims of Bosnia and Herzegovina, Submissions 3 to 6, on the contrary,
set out separate claims seeking relief beyond the dismissal of the claims of
Bosnia and Herzegovina; and whereas such claims constitute “counter-
claims” within the meaning of Article 80 of the Rules of Court;

30. Whereas, however, a claim should normally be made before the
Court by means of an application instituting proceedings; whereas,
although it is permitted for certain types of claim to be set out as inci-
dental proceedings, that is to say, within the context of a case which is
already in progress, this is merely in order to ensure better administration
of justice, given the specific nature of the claims in question; whereas, as
far as counter-claims are concerned, the idea is essentially to achieve a
procedural economy whilst enabling the Court to have an overview of the
respective claims of the parties and to decide them more consistently; and
whereas the admissibility of the counter-claims must necessarily relate to
the aims thus pursued and be subject to conditions designed to prevent
abuse;

31. Whereas the Respondent cannot use a counter-claim as a means of
referring to an international court claims which exceed the limits of its
jurisdiction as recognized by the parties; and whereas the Respondent
cannot use that means either to impose on the Applicant any claim it
chooses, at the risk of infringing the Applicant’s rights and of compro-
mising the proper administration of justice; and whereas it 1s for that
reason that paragraph 1 of Article 80 of the Rules of Court requires that
the counter-claim “comes within the jurisdiction of the Court” and “that

18
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 258

it is directly connected with the subject-matter of the claim of the
other party”;

32. Whereas in the present case it is not disputed that the Yugoslav
counter-claims were “made in the Counter-Memorial of the party pre-
senting it, and . .. appear as part of the submissions of that party”, in
accordance with Article 80, paragraph 2, of the Rules of Court; and
whereas, although Bosnia and Herzegovina recognizes that these claims
meet the jurisdictional requirement set out in paragraph 1 of that Article,
it denies that they meet the requirement of being directly connected with
the subject-matter of the claim, also set out in that Article;

33. Whereas the Rules of Court do not define what is meant by
“directly connected”; whereas it is for the Court, in its sole discretion, to
assess whether the counter-claim is sufficiently connected to the principal
claim, taking account of the particular aspects of each case; and whereas,
as a general rule, the degree of connection between the claims must be
assessed both in fact and in law;

34. Whereas, in the present case, it emerges from the Parties’ submis-
sions that their respective claims rest on facts of the same nature;
whereas they form part of the same factual complex since all those facts
are alleged to have occurred on the territory of Bosnia and Herzegovina
and during the same period; and whereas Yugoslavia states, moreover,
that it intends to rely on certain identical facts in order both to refute the
allegations of Bosnia and Herzegovina and to obtain judgment against
that State;

35. Whereas Bosnia and Herzegovina was right to point to the erga
omnes character of the obligations flowing from the Genocide Conven-
tion (see Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Preliminary Objections, Judgment, LC.
Reports 1996, pp. 615-616, para. 31), and the Parties rightly recognized
that in no case could one breach of the Convention serve as an excuse for
another; and whereas, however, the argument drawn from the absence of
reciprocity in the scheme of the Convention is not determinative as
regards the assessment of whether there is a legal connection between the
principal claim and the counter-claim, in so far the two Parties pursue,
with their respective claims, the same legal aim, namely the establishment
of legal responsibility for violations of the Genocide Convention;

36. Whereas in its Orders of 8 April and 13 September 1993, the Court
considered the requests for the indication of provisional measures made
by each of the Parties; and whereas, in its Order of 13 September 1993, it
stated, inter alia, as follows:

“45. Whereas the measure requested by Yugoslavia would be
appropriate to protect rights under the Genocide Convention, which
are accordingly within the prima facie jurisdiction of the Court;
whereas, on the evidence and information available to it, the Court

19
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 259

must also recognize the existence of some risk to the persons whose
protection Yugoslavia seeks; whereas however the question for the
Court is whether the circumstances are such as to ‘require’ the indi-
cation of provisional measures, in accordance with Article 41 of the
Statute;

46. Whereas by paragraph 52 A of its Order of 8 April 1993 the
Court, having indicated that Yugoslavia should take all measures
within its power to prevent genocide, indicated what ‘in particular’
were the appropriate measures to be taken by Yugoslavia in the cir-
cumstances of the case, where the risk was of genocide not on Yugo-
slav territory but in Bosnia-Herzegovina; whereas furthermore, as
the Court noted in paragraph 45 of its Order of 8 April 1993, both
Yugoslavia and Bosnia-Herzegovina are under a clear obligation to
do all in their power to prevent the commission of any acts of geno-
cide, and by paragraph 52 B of that Order the Court indicated that
both Bosnia-Herzegovina and Yugoslavia should not take any action
and should ensure that no action is taken which might aggravate or
extend the existing dispute over the prevention or punishment of the
crime of genocide, or render it more difficult of solution; whereas
the Court does not find that the circumstances, as they now present
themselves to the Court, are such as to require a more specific indi-
cation of measures addressed to Bosnia-Herzegovina so as to recall
to it both its undoubted obligations under the Genocide Conven-
tion, and the need to refrain from action of the kind contemplated
by paragraph 52B of the Court’s Order of 8 April 1993” (LCV.
Reports 1993, pp. 346-347);

37. Whereas in the light of the foregoing, the Court considers that the
counter-claims submitted by Yugoslavia are directly connected with the
subject-matter of Bosnia and Herzegovina’s claims; and whereas, as
counter-claims, they are therefore admissible and form part of the present
proceedings ;

*x  %

38. Whereas a decision given on the admissibility of a counter-claim
taking account of the requirements of Article 80 of the Rules of Court in
no way prejudges any question with which the Court would have to deal
during the remainder of the proceedings;

39. Whereas in order to protect the rights which third States entitled
to appear before the Court derive from the Statute, the Court instructs
the Registrar to transmit a copy of this Order to them;

40. Whereas when, in accordance with the provisions of its Rules, the
Court decides, in the interests of the proper administration of justice, to

20
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 260

rule on the respective claims of the Parties in a single set of proceedings,
it must not, for all that, lose sight of the interest of the Applicant to have
its claims decided within a reasonable time-period;

41. Whereas, during the meeting which the President of the Court held
on 22 September 1997 with the Agents of the Parties (see paragraph 7
above), the Agent of Bosnia and Herzegovina indicated that his Govern-
ment requested that the case be decided as soon as possible, was opposed
to any further exchange of written pleadings on the merits and asked the
Court immediately to set a date for the opening of the oral proceedings;
whereas the Agent of Yugoslavia, conversely, made it known that, if the
proceedings were to go forward, his Government wished to have a sec-
ond round of written pleadings on the merits; whereas the two Agents
were invited to express their views as to suitable time-limits to be fixed for
the filing of further pleadings in the event that the Court decided that
their submission was necessary; and whereas the Agent of Bosnia and
Herzegovina specified, inter alia, that his Government would be in a
position to present a Reply six months from the date of filing of the
Counter-Memorial of Yugoslavia — that is, no later than 23 January
1998 — whether or not the Reply had to respond to the counter-claims
made by Yugoslavia in its Counter-Memorial;

42. Whereas, taking into account the conclusions it has reached above
regarding the admissibility of the Yugoslav counter-claims, the Court
considers that it is necessary for Bosnia and Herzegovina to file a Reply
and for Yugoslavia to file a Rejoinder relating to the claims of both
Parties; and whereas it is necessary moreover, in order to ensure strict
equality between the Parties, to reserve the right of Bosnia and Herze-
govina to present its views in writing a second time on the Yugoslav
counter-claims, in an additional pleading which may be the subject of a
subsequent Order;

43. For these reasons,
THE Court,
(A) By thirteen votes to one,

Finds that the counter-claims submitted by Yugoslavia in its Counter-
Memorial are admissible as such and form part of the current proceed-
ings;

IN FAVOUR: President Schwebel; Judges Oda, Bedjaouïi, Guillaume, Herczegh,

Shi, Fleischhauer, Koroma, Vereshchetin, Parra-Aranguren, Kooijmans;
Judges ad hoc Lauterpacht, Kre¢a;

AGAINST: Vice-President Weeramantry ;

21
APPLICATION OF GENOCIDE CONVENTION (ORDER 17 XII 97) 261

(B) By thirteen votes to one,

Directs Bosnia and Herzegovina to submit a Reply and Yugoslavia to
submit a Rejoinder relating to the claims of both Parties and fixes the
following dates, accepted by the Parties, as time-limits for the filing of
these pleadings:

For the Reply of Bosnia and Herzegovina, 23 January 1998;

For the Rejoinder of Yugoslavia, 23 July 1998;

IN FAVOUR: President Schwebel; Judges Oda, Bedjaoui, Guillaume, Herczegh,
Shi, Fleischhauer, Koroma. Vereshchetin, Parra-Aranguren, Kooijmans;
Judges ad hoc Lauterpacht, Kreéa;

AGAINST: Vice-President Weeramantry ;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this seventeenth day of December, one
thousand nine hundred and ninety-seven, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Republic of Bosnia and Herzegovina and the
Government of the Federal Republic of Yugoslavia, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge ad hoc KRECA appends a declaration to the Order of the Court.

Judge Koroma and Judge ad hoc LAUTERPACHT append separate
opinions to the Order of the Court.

Vice-President WEERAMANTRY appends a dissenting opinion to the
Order of the Court.

(Initialled) S.M.S.
(Initialled) E.V.O.

22
